Title: To Benjamin Franklin from ——— Stadel, 6 August 1778
From: Stadel, ——
To: Franklin, Benjamin


Monsieur
à Paris ce 6 Août 1778
J’espere que vous auroit Monsieur du depuis examiner les Echantillons des Couteaux et fourgette que nous vous avons Laisses Dimanche et qu’en consequence vous auroit eu La bonté de faire dessiner sur un Pappier la façon come Elle doivent être faitte.
Cy joint encorre Le Detail au sujet de L’acier pour que vous Pussioit Monsieur faire votre Speculation. Monsieur Honsberg partant samedy au soir, vous suplie Monsieur de faire Connoitre s’il doit se trouver demain au soir ou samedy matin pour prendre vos ordres. J’ai L’honneur d’être avec La Consideration La plus parfaitte et distingué Monsieur Vostre tres humble et tres obbeissant serviteur
Stadelà L’hôtel au nom de JesusCloître St Jacques de L’hopital
